UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7224


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LACARLOS DEMOND CURETON, a/k/a Loco,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:02-cr-01173-JFA-7)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lacarlos Demond Cureton, Appellant Pro Se.       Jimmie Ewing,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lacarlos Demond Cureton appeals the district court’s

order denying his motion to compel the Government to file a Fed.

R. Crim. P. 35(b) motion.            We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Cureton, No.

0:02-cr-01173-JFA-7 (D.S.C. Aug. 25, 2010).                 We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the     materials   before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2